239 F.2d 805
Cedric Theodore BERG and Victoria Ruth Foughty Heller, Appellants,v.UNITED STATES of America, Appellee.
No. 15000.
United States Court of Appeals Ninth Circuit.
January 8, 1957.

Max Kosher, Paul Stocker, Everett, Wash., for appellants.
Charles P. Moriarty, U. S. Atty., Murray B. Guterson, John A. Roberts, Jr., Asst. U. S. Attys., Seattle, Wash., for appellee.
Before BONE, LEMMON, and HAMLEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of conviction and sentence for violation of Title 18 U.S.C. § 2422, Mann White Slave Act. Appellant Heller claims that the evidence was insufficient to establish certain elements of the offense charged. A careful review of the record satisfies us that the evidence abundantly sustains the conviction. The points raised are tenuous and do not merit any extended discussion.

The judgment is

2
Affirmed.